          Case 2:18-cr-00422-SPL Document 455 Filed 02/06/19 Page 1 of 2




 1   feder law office, p.a.
     2930 e. camelback road, suite 160
 2   phoenix, arizona 85016
     (602) 257-0135
 3   bf@federlawpa.com
     fl@federlawpa.com
 4
     Bruce Feder - State Bar No. 004832
 5   Attorney for Defendant, Scott Spear

 6                                      UNITED STATES DISTRICT COURT

 7                                           DISTRICT OF ARIZONA

 8
 9       United States of America,                      )       NO. CR18-00422 PHX SPL-003
                                                        )
10                         Plaintiff,                   )
                                                        )       DEFENDANT SCOTT SPEAR’S
11                         vs.                          )       JOINDER IN DEFENDANT LACEY’S
                                                        )       AND LARKIN’S (FIRST) MOTION FOR
12       Scott Spear.                                   )       FURTHER CLARIFICATION RE
                                                        )       ORDER ALLOWING GOVERNMENT
13                         Defendant.                   )       TO CONTINUE REVIEW OF
                                                        )       PRIVILEGED DOCUMENTS
14                                                      )
                                                        )
15
16                 The Defendant, Scott Spear, by and through his attorney, Bruce Feder/Feder Law Office.,

17       P.A., hereby joins in Defendant Lacey’s and Larkin’s First Motion for Further Clarification Re

18       Order Allowing the Government to Continue Review of Privileged Communications [452] in all

19       respects as said Motion applies to him and fully adopts the positions set forth in the Motion as if

20       fully set forth herein.

21                        RESPECTFULLY SUBMITTED this 6th day of February, 2019.

22                                                     FEDER LAW OFFICE, P.A.
23
24                                                     /s/ Bruce Feder
                                                       Attorney for Defendant, Scott Spear
25   .     .   .
26   .     .   .
                                                            1
       Case 2:18-cr-00422-SPL Document 455 Filed 02/06/19 Page 2 of 2




 1                                  CERTIFICATE OF SERVICE
 2
             I hereby certify that on the 6th day of February, 2019, I electronically transmitted the
 3
     foregoing to the Clerk of the Court via the CM/ECF system for filing and transmittal of a Notice
 4   of Electronic Filing to the following CM/ECF registrants:

 5
     Kevin Rapp: Kevin.Rapp@usdoj.gov
 6   Andrew Stone: Andrew.Stone@usdoj.gov
 7   Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
     John Kucera: John.Kucera@usdoj.gov
 8   Reginald Jones: Reginald.Jones@usdoj.gov
     Peter S. Kozinets: Peter.Kozinets@usdoj.gov
 9   Attorneys for the United States
10
11   Anne Chapman: anne@mscclaw.com
     Lee Stein: lee@mscclaw.com
12   Paul Cambria: pcambira@lglaw.com
     James Grant: jimgrant@dwt.com
13   Erin McCampbell: emccampbell@lglaw.com
14   Robert Corn-Revere: bobcornrevere@dwt.com
     Ronald London: ronnielondon@dwt.com
15   Janey Henze Cook: janey@henzecookemurphy.com
     John Littrell: jlittrell@bmkattorneys.com
16   Kenneth Miller: kmiller@bmkattorneys.com
17   Whitney Bernstein: wbernstein@bmkattorneys.com
     Michael Piccarreta: mlp@pd-law.com
18   Stephen M. Weiss: sweiss@karpweiss.com
     Michael Kimerer: mdk@kimerer.com
19   Rhonda Neff: rneff@kimerer.com
     Tom Bienert: tbienert@bmkattorneys.com
20
     Gary Lincenberg: gsl@birdmarella.com
21   Ariel Neuman: aneuman@birdmarella.com
     KC Maxwell: kcm@kcmaxlaw.com
22   David Wakukawa: dsw@kcmaxlaw.com
     Seetha Ramachandran: Seetha.Ramachandran@srz.com
23   Attorneys for the Defense
24
25   By: /s/   A. Jones
26

                                                    2
